An Opinion and Award for the Full Commission was filed in this matter on 9 May 1996.  By Order of the Full Commission in said Award the parties were allowed 30 days in which to submit stipulated evidence on disfigurement. Thereafter, plaintiff was allowed an extension of time until 15 August 1996 to submit evidence on disfigurement as plaintiff had failed to submit same within the time period specified in the Opinion and Award.  Said evidence has not been received as of this date.
IT IS THEREFORE ORDERED that plaintiff's claim for workers' compensation benefits for disfigurement is DISMISSED with prejudice.
                                  S/ ___________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
S/ ___________________ THOMAS J. BOLCH COMMISSIONER
S/ ___________________ J. RANDOLPH WARD COMMISSIONER
BSB:md